Per Curiam.

Having thoroughly reviewed the entire record before us, we agree with the board’s recommendation. While petitioner has already been precluded from practicing law for four years,1 the gravity of his misconduct continues to persuade us that he is unworthy of the public’s trust. The petition for reinstatement is denied.

Petition denied.

Moyer, C.J., Locher, Holmes, Wright and H. Brown, JJ., concur.
Sweeney and Douglas, JJ., dissent.

 Petitioner was initially suspended from practicing law on August 23, 1983, due to his conviction for violating R.C. 2921.13 (falsification).